Motion Granted and Order filed November 20, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00456-CV
                                   ____________

                 EXXON MOBIL CORPORATION, Appellant

                                         V.

  DELIA PAGAYON, MICHELLE FULTON, ALFREDO G. PAGAYON,
      MICHAEL G. PAGAYON, AND THE ESTATE OF ALFREDO M.
                      PAGAYON, Appellees


                   On Appeal from the Probate Court No 2
                             Harris County, Texas
                 Trial Court Cause No. 408,329-401 & 408,329

                                    ORDER

      In accordance with Appellant’s “Stipulation and Advice of Appellate and
Trial Counsel Concerning Clerk’s Record” filed November 13, 2014, we grant the
parties’ joint request and order the Harris County District Clerk to prepare, certify
and transmit for filing in the appellate court a second supplemental clerk’s record
containing “Defendant Exxon Mobil Corporation’s Response in Opposition to
Plaintiffs’ Motion to Strike the Responsible Third Party Designation”, filed
December 17, 2012. The second supplemental clerk’s record is to be filed in this
court on or before December 1, 2014.



                              PER CURIAM